Consent of Independent Registered Public Accounting Firm To the Board of Directors of First Investors Life Insurance Company and Contract owners of First Investors Life Variable Annuity Fund D: We consent to the use in this Post-Effective Amendment No.1 to Registration Statement No.333-186359 on Form N-4 of our report dated March 10, 2014 with respect to the statement of assets and liabilities of First Investors Life Variable Annuity Fund D (Separate Account D) as of December31, 2013, the related statements of operations for the year then ended, statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the three-year period then ended, and of our report dated March 10, 2014 with respect to the statutory statements of admitted assets, liabilities and capital and surplus of First Investors Life Insurance Company (“the Company”) as of December31, 2013 and December 31, 2012 and the related statutory statement of income, changes in capital and surplus, and cash flows for each of the years in the three-year period ended December 31, 2012, both appearing in the Statement of Additional Information, which is part of such Registration Statement. Our report on the Company dated March 10, 2014 includes explanatory language that states that the Company prepared the statutory financial statements using statutory accounting practices prescribed or permitted by the New York State Department of Financial Services (“statutory accounting practices”), which practices differ from U.S. generally accepted accounting principles. Accordingly, our report states that the Company’s statutory financial statements are not presented fairly, in conformity with U.S. generally accepted accounting principles, the financial position of the Company as of December 31, 2013 and December 31, 2012 and the results of operations or its cash flows for each of the years in the three-year period ended December 31, 2013. /s/ KPMG LLP New York, New York April 28, 2014
